Citation Nr: 0215372	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  02-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include arthritis.

3.  Entitlement to service connection for a left knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from July 1952 to 
July 1955.  The issues on appeal come to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the RO in Montgomery, Alabama.  

On a VA Form 9 associated with the claims file in February 
2002, the veteran indicated in writing that he wanted to 
testify in Washington, D.C., before a Board member.  However, 
in an October 2002 letter, he indicated that he instead 
wanted to testify before a Board member at the RO.  The RO 
should therefore schedule the veteran for a Board hearing at 
the RO. Accordingly, this case is REMANDED for the following:

Arrangements should be made to have the 
veteran scheduled for a hearing before a 
Member of the Board at the RO, in 
accordance with his request.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


